UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-18311 NEUROGEN CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2845714 (I.R.S. Employer Identification No.) 35 Northeast Industrial Road Branford, Connecticut (Address of principal executive offices) 06405 (Zip Code) (203) 488-8201 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of November7, 2007, the registrant had 41,993,266 shares of Common Stock outstanding. FORM 10-Q FOR THE THIRD QUARTER ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION PAGE Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Operations for the three-month and nine-month periods ended September 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the nine-month periods ended September 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 18 Page 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS NEUROGEN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except per share data) (unaudited) September 30, December 31, 2007 2006 Assets Current assets: Cash and cash equivalents $ 29,925 $ 56,170 Marketable securities 26,978 51,401 Receivables from corporate partners 208 209 Other current assets, net 2,744 2,813 Total current assets 59,855 110,593 Property, plant and equipment: Land, building and improvements 31,732 31,682 Equipment and furniture 18,048 18,509 Construction in progress 3 85 49,783 50,276 Less accumulated depreciation and amortization 23,918 23,191 Property, plant and equipment, net 25,865 27,085 Other assets, net 49 61 Total assets $ 85,769 $ 137,739 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 8,162 $ 8,481 Unearned revenue from corporate partners, current portion - 7,520 Loans payable, current portion 1,471 1,454 Total current liabilities 9,633 17,455 Unearned revenue from corporate partners, net of current portion - 6,768 Loans payable, net of current portion 7,871 8,976 Total liabilities 17,504 33,199 Commitments and Contingencies (Note 7) Stockholders' Equity: Preferred stock, par value $0.025 per share Authorized 2,000 shares; none issued - - Common stock, par value $0.025 per share Authorized 75,000 shares; issued and outstanding 41,950 and 41,774 shares at September 30, 2007 and December 31, 2006, respectively 1,049 1,044 Additional paid-in capital 340,734 336,795 Accumulated deficit (273,250 ) (232,442 ) Accumulated other comprehensive income (268 ) (857 ) Total stockholders' equity 68,265 104,540 Total liabilities and stockholders' equity $ 85,769 $ 137,739 See accompanying notes to condensed consolidated financial statements Page 3 Table of Contents NEUROGEN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share data) (unaudited) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Operating revenues: License fees $ 5,640 $ 1,115 $ 10,872 $ 3,345 Research and development 1,859 962 4,565 4,362 Total operating revenues 7,499 2,077 15,437 7,707 Operating expenses: Research and development 12,903 11,605 48,199 39,237 General and administrative 3,044 2,633 10,274 8,818 Total operating expenses 15,947 14,238 58,473 48,055 Operating loss (8,448 ) (12,161 ) (43,036 ) (40,348 ) Other income (expense): Investment and other income 703 810 2,539 2,547 Interest expense (186 ) (214 ) (576 ) (636 ) Total other income, net 517 596 1,963 1,911 Loss before income taxes (7,931 ) (11,565 ) (41,073 ) (38,437 ) Income tax benefit 42 670 265 670 Net loss $ (7,889 ) $ (10,895 ) $ (40,808 ) $ (37,767 ) Basic and diluted loss per share $ (0.19 ) $ (0.31 ) $ (0.98 ) $ (1.09 ) Shares used in calculation of loss per share: Basic and diluted 41,910 34,618 41,832 34,534 See accompanying notes to condensed consolidated financial statements. Page 4 Table of Contents NEUROGEN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (unaudited) Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Cash flows from operating activities: Net loss $ (40,808 ) $ (37,767 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense 1,749 1,760 Amortization of investment premium/discount 131 450 Non-cash compensation expense 2,946 3,974 401(k) match expense 712 697 Loss on disposal of assets 93 169 Changes in operating assets and liabilities: Decrease (increase) in receivables from corporate partners 1 (21 ) Decrease in other assets, net 55 827 Decrease in accounts payable and accrued expenses (319 ) (265 ) Decrease in unearned revenue from corporate partners (14,288 ) (4,044 ) Net cash used in operating activities (49,728 ) (34,220 ) Cash flows from investing activities: Purchases of property, plant and equipment (622 ) (1,240 ) Maturities and sales of marketable securities 24,881 41,972 Net cash provided by investing activities 24,259 40,732 Cash flows from financing activities: Principal payments under loans payable (1,088 ) (1,073 ) Proceeds from exercise of employee stock options 312 64 Net cash used in financing activities (776 ) (1,009 ) Net (decrease) increase in cash and cash equivalents (26,245 ) 5,503 Cash and cash equivalents at beginning of year 56,170 11,241 Cash and cash equivalents at end of period $ 29,925 $ 16,744 See accompanying notes to condensed consolidated financial statements Page 5 Table of Contents NEUROGEN CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) (1) BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The unaudited condensed consolidated financial statements have been prepared from the books and records of Neurogen Corporation (“Neurogen” or the “Company”) in accordance with generally accepted accounting principles for interim financial information pursuant to Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of the Company's financial position and operations have been included. The condensed consolidated balance sheet at December 31, 2006 was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. Therefore, the unaudited interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements, including the significant accounting policies described in Note 1, for the year ended December 31, 2006, included in the Company's Annual Report on Form 10-K. Interim results are not necessarily indicative of the results that may be expected for the full fiscal year. (2) NATURE OF THE BUSINESS The Company is subject to risks similar to other companies in the industry, including, but not limited to, the uncertainty of discovery and development of new drugs, the need for additional funding, dependence on key personnel, risks related to biotechnology, uncertainty of regulatory approval, and protection of proprietary technology. The Company expects to incur substantial and increasing losses for at least the next several years and will need substantial additional financing to obtain regulatory approvals, fund operating losses, and if deemed appropriate, establish manufacturing and sales and marketing capabilities, which the Company will seek to raise through equity or debt financings, collaborative or other arrangements with third parties or through other sources of financing.
